Citation Nr: 0704916	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  06-10 742	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right tibia and fibula, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1941 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran requested a hearing before a 
member of the Board, and was scheduled for a Travel Board 
hearing in September 2006, but failed to report for the 
hearing.  Accordingly, the Board considers the veteran's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (d), (e) (2006).

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's fractures of the right tibia and fibula are 
well healed and do not contribute to his inability to use his 
right leg; his right leg is 1 inch shorter than the left.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of fractures of the right tibia and fibula have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Codes 5262, 5275 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, June 2004, September 2005, and March 2006.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran either identify or 
submit any evidence or information he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
reporting the results of its review of the claim, and the 
text of the relevant portions of the VA regulations.  

Additionally, while the initial notifications did not include 
the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
veteran was so notified in March 2006.  In any event, because 
the veteran's claim will be denied, these questions are not 
now before the Board.  Consequently, a remand for the purpose 
of notification is not necessary.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured an examination and a medical opinion in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The record shows that the veteran broke his right leg in an 
athletic incident in August 1942 while in the United States 
Army.  The SMRs describe the injury as simple complete 
transverse fractures of the right tibia and fibula at the 
junction of the middle and lower third segments of the bones.  
The leg was placed in a cast for several weeks.  Two days 
after the fractures, an x-ray showed comminuted fractures of 
the lower end of the right tibia and fibula, and the 
alignment was reported as good.  Subsequent x-rays showed 
fracture fragments and callus formation.  

The report of an x-ray taken about one month after the 
fracture reported that the old fracture was completely 
healed.  Subsequent treatment notes described the fractures 
as being about six inches above the ankle joint.  A follow-up 
x-ray examination report in August 1945 reported that the old 
fractures were completely healed, with fusion between the 
tibial and fibular fragments.  The ankle joint was reported 
to appear to be normal.  Subsequent medical reports indicate 
that the veteran's right leg was nearly an inch shorter than 
the left as a result of the fracture and healing process.  As 
a result, he wore lifts of varying heights after that.

The veteran was service connected for this disability in 
September 1947, with a non-compensable (zero percent) 
evaluation assigned.  The rating was subsequently increased 
to 10 percent by a March 1949 decision.  

The veteran suffered a stroke affecting his left side, 
apparently some time in the 1990s, and has been confined to a 
wheelchair since then; there is no evidence that this stroke 
or any stroke residual is in any way related to the instant 
claim.

The report of a July 1984 x-ray of the right leg revealed old 
healed fractures of the distal shafts of the tibia and 
fibula, and noted that slight osteoporosis was present in the 
right ankle, but there was no evidence of other significant 
abnormality or pathology.  

The report of a November 1998 VA examination reported that 
the veteran's right leg exhibited some deformity in the 
distal tibia and fibula, with "a little bit" of tenderness 
and soreness.  The veteran also reported some pain and 
soreness with ankle motion.  

The reports of March 2002 x-rays of the veteran's right ankle 
and foot reported the old and healed fractures in the lower 
right tibia and fibula.  The ankle joint was intact, the 
right foot x-ray was unremarkable, and no new fracture or 
dislocation was noted.  

The report of an October 2003 examination shows that the 
veteran complained of pain, stiffness, soreness, and 
difficulties getting around.  The examiner noted the 
veteran's stroke on the left side, and that he is basically 
wheelchair bound.  X-ray examination of the right tibia and 
fibula revealed the old healed fractures of the tibia and 
fibula, and also noted atherosclerosis in the popliteal 
artery and arteries of the calf, as well as calcification of 
cartilage, possibly indicating chondrocalcinosis.  On 
examination, the examiner noted that the veteran could not 
ambulate because of his unrelated stroke.  There was a little 
bit of tenderness and soreness over the distal one-third of 
the tibia and fibula, at the site of the old fracture, but no 
other swelling or deformity associated at all.  The veteran 
had a one-inch shortening of the right leg compared to the 
left side.  No gait analysis could be made because of the 
veteran's stroke.  The examiner noted that the veteran's 
fractures were mid-shaft, and that there was no joint 
involvement associated with the injury.  

An August 2004 report of radiological examination at the 
University Hospital Health Systems of Geneva, Ohio, reported 
that the veteran's right knee and right hip showed mild 
degenerative disease and some osteopenia with generalized 
calcifications.  

An April 2005 "To Whom It May Concern" letter from D.M., 
D.O., noted that the veteran had been seen for severe 
osteoarthritis of this right knee and right ankle.  Dr. M. 
wrote that, based on his findings, it was his opinion that 
the veteran's condition is more likely than not directly 
related to his military duty.  Dr. M. wrote that he based his 
opinion on the veteran having "fractured his right ankle 
severely in 1942."  

A May 2005 letter from R.D.T., D.C., noted that the veteran 
was being seen for an evaluation of his spine, and reviewed 
the veteran's recent medical history.  Dr. R.D.T. treated the 
veteran with spinal and pelvic manipulation, and dismissed 
the veteran from active patient status.  Dr. R.D.T. gave as 
his professional opinion that the veteran was permanently and 
totally disabled based on his injury and degenerative changes 
of his knees, hips, and lumbar spine.  

The report of a December 2005 VA examination by the same 
examiner who conducted the October 2003 examination, was 
essentially unchanged.  The 2005 examination noted that, 
while ambulation was still not possible, the veteran's right 
ankle exhibited good motion of 20 degrees of dorsiflexion and 
40 degrees of plantar flexion.  It was noted that repetitive 
use caused increasing aching, pain soreness, tenderness, and 
fatigability.  The examiner noted that any other range of 
motion report would be speculative.  

Apparently because the two private opinions linking the 
veteran's osteoarthritis to his in-service right leg fracture 
were inconsistent with the other medical evidence of record, 
the RO requested a medical opinion, asking whether the 
veteran's right lower extremity degenerative arthritis was at 
least as likely as not caused by or a result of the trauma or 
residuals of the fracture in service.

A March 2006 medical opinion was provided by R.T., M.D.  Dr. 
R.T. noted that he had reviewed the veteran's file, and cited 
to the findings of several of the previous examiners, which 
have been summarized above.  Based on these medical findings, 
Dr. R.T. noted that, while the veteran's right leg healed 
with some deformity, it did heal.  Dr. R.T. also noted that 
the veteran has generalized arthritis that has affected his 
joints and spine, and concluded that that the veteran's 
inability to use his right leg is not due to residuals of his 
in-service leg fracture, and that his arthritis is not 
secondary to residuals of the fracture.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  As 
noted, these were considered, to the extent possible, in the 
December 2005 examination.

The residuals of the veteran's right leg fracture have been 
evaluated utilizing the rating criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, impairment of the tibia and 
fibula.  Under Diagnostic Code 5262, a 10 percent rating is 
for application when there is slight knee or ankle 
disability.  A 20 percent rating is for application when 
there is moderate knee or ankle disability, and a 30 percent 
rating is for application when there is marked knee or ankle 
disability.

Shortening of a lower extremity warrants a 10 percent rating 
when there is 11/4 to 2 inches of shortening.  Diagnostic Code 
5275.  A 20 percent rating is warranted for 2 to 21/2 inches of 
shortening.  Id.  A rating for shortening of an extremity is 
not to be combined with ratings for fracture or faulty union 
in the same extremity.  Diagnostic Code 5275, Note.  (When 
the rating schedule does not provide for a zero percent 
rating, a zero percent rating will be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2006).)  

Here, the Board finds that the veteran's current disability 
picture, as related to his in-service fracture of the tibia 
and fibula, more nearly approximates the criteria required 
for the currently assigned slight disability, and that a 
higher rating is not for application.  This is so because 
there is no evidence showing mild, let alone moderate, knee 
or ankle disability related to this fracture.  The Board 
bases its finding on the medical evidence of record showing 
that the veteran's fractures were mid-shaft, and did not 
directly involve either the knee or ankle.  There is evidence 
that the veteran suffers degenerative arthritis of the right 
ankle, but the medical opinion provided by Dr. R.T. and 
others is that the arthritis is generalized, and is therefore 
not related to his in-service fracture.  Moreover, even if 
the demonstrated limitation of motion in the right ankle 
could be attributed to his in-service leg fracture, that 
limitation of motion is very slight.  The December 2005 VA 
examination reported the veteran's right ankle exhibited good 
motion of 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  For VA rating purposes, the normal range of 
motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  
Thus, the veteran's range of motion of the right ankle is 
essentially normal, making any rating higher than the 
currently assigned 10 percent for slight knee or ankle 
disability unwarranted.  As the December 2005 examiner noted, 
the veteran was non-ambulatory, and any other range of motion 
change would be purely speculative.  Moreover, the VA 
reviewer in March 2006 concluded that, upon review of the 
claims file, the functional loss of ability to use the right 
lower extremity was not due to residuals of the fracture.  

The Board has considered the opinions of Dr. D.M., and Dr. 
R.D.T., that appear to support the veteran's contentions, but 
finds them to be of less evidentiary weight.  First, Dr. 
D.M., who opined that the veteran's severe osteoarthritis of 
this right knee and right ankle are more likely than not 
directly related to his military duty based his opinion on 
the veteran's reportedly having "fractured his right ankle 
severely in 1942."  However, as the medical evidence of 
record clearly shows, the veteran did not fracture his ankle 
in service.  The fracture involved the tibia and fibula, at 
mid-shaft, and, as x-ray evidence showed, did not involve the 
ankle at all.  Since Dr. D.M.'s opinion is based on a factual 
predicate that is clearly in error, his opinion is of less 
persuasive than the opinions by those who reviewed the file.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's 
opinions based on history furnished by appellant and 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  Moreover, 
there is no evidence that Dr. D.M. was privy to any of the 
veteran's medical records.  

In his May 2005 letter, R.D.T., D.C., opined that the veteran 
was permanently and totally disabled based on his injury and 
degenerative changes of his knees, hips, and lumbar spine.  
The Board finds this opinion to be unpersuasive for two 
reasons.  First, Dr. R.D.T. did not provide any rationale for 
his conclusions.  That is, he did not give any explanation as 
to just how the veteran's in-service injury rendered him 
disabled or caused degenerative joint problems.  Second, 
while Dr. R.D.T. did not specifically conclude that the 
veteran's degenerative changes of his knees, hips, and lumbar 
spine were related to his in-service leg fracture, even if 
his statement was intended to imply such a relationship, the 
implication is not supported by the facts of record.  Again, 
the Board notes that the veteran's tibia and fibula were 
fractured mid-shaft, did not involve bone in the immediate 
area of any joint, and have never been shown to affect any 
joint except by way of causing a shortening of the extremity.

As far as the shortening of the right leg is concerned, the 
evidence shows shortening of 1 inch.  This does not warrant a 
compensable rating.  Diagnostic Code 5275.  Moreover, even if 
shortening between 11/4 and 2 inches was shown, the veteran is 
already in receipt of a 10 percent rating for the fracture, 
which may not be combined with a rating based on shortening.  
Diagnostic Code 5275, Note.  A 20 percent rating is not 
assignable until shortening of 2 inches or greater is shown, 
which is not the case here.

The veteran contends that the residuals of his service-
connected right leg fracture have worsened.  The veteran is 
qualified as a layman to describe any symptoms he 
experiences.  However, while the Board notes that the veteran 
served as a medical technician while in service, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion here.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).  Consequently, the veteran's own assertions as to the 
etiology of his debilitating symptoms have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for an increase, and an 
increased rating is not warranted because there is no 
evidence of associated moderate knee or ankle disability or 
shortening to a degree that a higher rating may be assigned.


ORDER

Entitlement to an increased rating for residuals of fracture 
of the right tibia and fibula, currently evaluated as 10 
percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


